Citation Nr: 9929877	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-02 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Reiter's Syndrome.

2.  Entitlement to dependency for the veteran's mother.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1963 to August 1966.  
His DD 214 form shows that he received the Purple Heart which 
is indicative of combat service.

The veteran filed a claim in December 1972 for service 
connection for Reiter's syndrome.  By rating decision in 
February 1973, service connection for Reiter's syndrome was 
denied.  An appeal on that issue was perfected, and service 
connection for Reiter's syndrome was denied by Board decision 
in November 1973.  

In October 1995, the veteran filed a request to reopen his 
claim for service connection for Reiter's syndrome, and filed 
a claim for service connection for sprained right foot, 
ankle, calf, spinal injury, dental injury, illness similar to 
spinal meningitis, and skin diseases.  

In November 1995, the veteran filed a claim for an increased 
rating for a bullet wound of the right arm and for service 
connection for broken little toe of the left foot, cut on the 
chin, and fallen arches and deformed toe nails secondary to 
Reiter's syndrome.

By rating action of April 1996, the Los Angeles, California 
Regional Office (RO) determined that new and material 
evidence adequate to reopen the claim for Reiter's syndrome 
had not been submitted.  The RO additionally determined that 
new and material evidence adequate to reopen the claim for 
spine, right foot, ankle, and calf disability had not been 
submitted; that the claim for service connection for spinal 
meningitis was not well grounded; and that the claim for 
service connection for dental disability was not well 
grounded.  The veteran was notified of that decision by 
letter of May 1996.  A notice of disagreement was filed in 
April 1997 and a statement of the case was issued on December 
1997.  A substantive appeal as to these issues was not timely 
filed.

In September 1996, the veteran filed a claim for service 
connection for disabilities including post traumatic stress 
disorder (PTSD), chloracne, psoriasis, acne rosacea, 
hyperkeratosis, seborrheic dermatitis, facial scars, 
peripheral neuropathy, porphyria cutanea tarda, carpal tunnel 
syndrome, osteoarthritis, medial nerve entrapment, 
polyarthritis, degenerative joint disease of the spine, 
spondylosis ankylosis, pinched nerve, bone spurs, bursitis, 
broken toe, flat feet, neurological disability, toe nail 
disorder, tendinitis, G.E.R.D., acute flare hemorrhoids, 
hiatal hernia, internal throat scars, streptococcus, residual 
dysentery, colitis, testosterone disorder, neuro-transmitter 
disability, hypertension, ear infections, eye infections, 
seborrheic blepharitis, conjunctivitis, uveitis, chlamydia, 
exercise induced asthma, and periodontitis.

In January 1997, the veteran requested a hearing.  

By rating action of February 1997, service connection for 
severe depression, panic disorder, sleep disorder, carpal 
tunnel syndrome, osteoarthritis, medial nerve entrapment, 
polyarthritis, degenerative joint disease of the spine, 
spondylosis ankylosis, pinched nerve, bone spurs, bursitis, 
broken toe, flat feet, neurological disability, toe nail 
disorder, tendinitis, G.E.R.D., hemorrhoids, hiatal hernia, 
internal throat scars, streptococcus, colitis, testosterone 
disorder, neuro-transmitter disability, hypertension, ear 
infections, eye infections, seborrheic blepharitis, 
conjunctivitis, uveitis, chlamydia, exercise induced asthma, 
psoriasis, acne rosacea, hyperkeratosis, seborrheic 
dermatitis, facial scars, chloracne, porphyria cutanea tarda, 
peripheral neuropathy, and periodontitis was denied.  Service 
connection for PTSD was granted with an evaluation of 10 
percent.  A notice of disagreement as to this rating action 
was received in April 1997.  

In June 1997, a hearing at the RO before a local hearing 
officer was held.  As part of this hearing, the veteran 
indicated that he was claiming entitlement to service 
connection for hypertension as secondary to PTSD and an 
increased evaluation for service connection gunshot wound of 
the right forearm.  

In June 1997, the veteran filed a claim for Paragraph 29 
benefits, indicating that he was hospitalized beginning in 
May 1997 for 90 days.  

This appeal arises from an July 1997 hearing officer's 
decision that determined that new and material evidence 
adequate to reopen the veteran's claim for service connection 
for Reiter's syndrome had not been submitted.  By that same 
decision, the evaluation of the veteran's service connected 
PTSD was increased to 100 percent.  A Notice of Disagreement 
was filed in July 1997 and a Statement of the Case was issued 
in December 1997.  A substantive appeal was filed in February 
1998 with a request for a hearing at the RO before a Member 
of the Board.

Received in February 1998 was a notice of disagreement as to 
the February 1997 rating decision.

In January 1999, a statement of the case as to the issues of 
service connection for severe depression, panic disorder, 
sleep disorder, carpal tunnel syndrome, osteoarthritis, 
medial nerve entrapment, polyarthritis, degenerative joint 
disease of the spine, spondylosis ankylosis, pinched nerve, 
bone spurs, bursitis, broken toe, flat feet, neurological 
disability, toe nail disorder, tendinitis, G.E.R.D., 
hemorrhoids, hiatal hernia, internal throat scars, 
streptococcus, colitis, testosterone disorder, neuro-
transmitter disability, hypertension, ear infections, eye 
infections, seborrheic blepharitis, conjunctivitis, uveitis, 
chlamydia, exercise induced asthma, psoriasis, acne rosacea, 
hyperkeratosis, seborrheic dermatitis, facial scars, 
chloracne, porphyria cutanea tarda, peripheral neuropathy, 
and periodontitis was issued.  

By rating action of January 1999, the veteran's claim for 
service connection for hypertension as secondary to service 
connected PTSD was granted with an evaluation of 10 percent.  
Service connection for right median nerve injury, with 
radiculopathy C3 and C4 and carpal tunnel syndrome, residuals 
of bullet wound injury (dominant) was granted with an 
evaluation of 30 percent.  Entitlement to a total evaluation 
because of hospital treatment in excess of 21 days was 
denied.  Finally, evaluation of PTSD, which was currently 100 
percent, was continued; entitlement to special monthly 
compensation was denied.  

In January 1999, a substantive appeal as to the January 1999 
statement of the case was filed, with a request for a local 
hearing at the RO.

In February 1999, the veteran filed a claim for entitlement 
to a clothing allowance.  In March 1999, the veteran's claim 
for entitlement to a clothing allowance was denied.  A notice 
of disagreement as to this issue was filed in June 1999.

The current appeal to the Board additionally arises from a 
December 1997 decision that denied entitlement to dependency 
for the veteran's mother.  A notice of disagreement was 
received in December 1997 and a statement of the case was 
issued in May 1999.  A substantive appeal was filed in June 
1999, with a request for a hearing at the RO before a Member 
of the Board.  

On July 21, 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in these claims and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

At July 21, 1999 Board hearing, the veteran withdrew his 
appeal as to all issues except for whether new and material 
evidence had been submitted to reopen a claim for service 
connection for Reiter's syndrome and entitlement to 
dependency for the veteran's mother.

The issue of entitlement to service connection for Reiter's 
syndrome was denied by decision of the Board in November 
1973.  The issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
Reiter's syndrome was denied by rating action of April 1996, 
with notice sent to the veteran in May 1996.  In Evans v. 
Brown, 9 Vet. App. 273 (1996), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") indicated that in determining whether new and 
material evidence has been submitted, it is necessary to 
consider the evidence added to the record since the last time 
a claim was denied on any basis.  Thus, the Board will 
address the issue of whether new and material evidence has 
been submitted since the last prior final rating decision in 
April 1996.


FINDINGS OF FACT

1.  By a rating action dated in April 1996, the RO determined 
that new and material evidence adequate to reopen the claim 
for service connection for Reiter's syndrome had not been 
submitted.  The veteran was notified of that decision in May 
1996.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for Reiter's syndrome is plausible.

5.  The veteran suffers from Reiter's syndrome that is the 
result of dysentery in service.  

6.  As of October 1997, the veteran's mother had property 
valued at $14, 757, a monthly income of $948.33, and expenses 
totaling $1,136.00. 



CONCLUSIONS OF LAW

1.  The April 1996 decision of the regional office that 
determined that new and material evidence adequate to reopen 
a claim for service connection for Reiter's syndrome had not 
been submitted is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (1999).

2.  Evidence received since the April 1996 rating decision 
that denied entitlement to service connection for Reiter's 
syndrome is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

3.  Reiter's syndrome was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

4.  Entitlement to dependency for the veteran's mother is not 
established.  38 U.S.C.A. §§ 102, 1115(1)(D) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.250, 3.263 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD214 indicates that he served in Vietnam.  
Awards and decorations received include a Purple Heart.

On a service enlistment examination in July 1963, no history 
of symptomatology related to Reiter's syndrome was reported.  
On examination, the veteran was considered fit for military 
service. 

In March 1964, the veteran was seen with diarrhea.  His 
temperature was 98.6 degrees.  

In September 1964, the veteran was seen with diarrhea.  

In January 1965, the veteran was seen with a flu.  He had 
diarrhea, rhinorrhea, and cephalalgia.  His temperature was 
97.8 degrees.

Two days later in February 1965, the veteran was seen as 
improved but complained of a sore throat.  His temperature 
was 98.6 degrees.  The physical examination was negative.    

A health record notes that the veteran's medical service was 
at an Aid Station in February 1966.  

On a separation examination in August 1966, no history of 
symptomatology related to Reiter's syndrome was reported.  On 
examination, no symptomatology related to Reiter's syndrome 
was found.

On a VA outpatient record in October 1968, the veteran 
complained of painful, swollen feet for the past four months.  
The impression included doubtful Reiter's in spite of history 
of urethral discharge.  

In December 1972, the veteran filed a claim for service 
connection for Reiter's syndrome.  

A VA hospital report shows that he veteran was admitted from 
November 1972 to December 1972 for Reiter's syndrome.  The 
veteran indicated he was informed by a corpsman in service in 
1966 that he had "dysentery".  This episode was described 
as vomiting for one week, without diarrhea.  He also had 
temperature increase and weight loss.  In 1968, the veteran 
noticed swelling in his lower extremities and pain in the 
lumbar spine.  The veteran also related that at some point 
since the onset of his arthralgia, he noted a urethral 
discharge which persisted for one and one-half years.  He 
never received treatment for it.  The diagnoses included 
Reiter's syndrome.

By rating action of February 1973, service connection for 
Reiter's syndrome was denied.  The veteran appealed this 
decision. 

Associated with the file were VA outpatient records that show 
that in November 1972, the veteran was seen at the arthritis 
clinic.  The impression included rule out Reiter's syndrome.  
Later in November 1972, an assessment included Reiter's 
syndrome.  In December 1972, the veteran had chronic Reiter's 
syndrome.  

By Board decision in November 1973, service connection for 
Reiter's syndrome was denied. 

Associated with the file was a VA outpatient record from 
October 1995, that notes that the veteran presented with a 
greater than 20 year history of joint swelling, joint pain, 
dysentery type illness in Vietnam, urethral discharge, and 
eye irritation.  He had been seen more than 10 years ago.  
The assessment included probable Reiter's syndrome.  

A VA outpatient record from later in October 1995, notes that 
the veteran had Reiter's syndrome, diagnosed in 1967.  He was 
followed closely by rheumatology.  

In October 1995, the veteran filed a request to reopen his 
claim for service connection for Reiter's syndrome.

A VA record from October 1995 indicates that the veteran 
required an ankle brace for pes planus associated with 
Reiter's syndrome.

By rating action of April 1996, it was determined that new 
and material evidence adequate to reopen the claim for 
Reiter's syndrome had not been submitted.  The veteran was 
notified of this decision in May 1996.


Evidence received subsequent to the April 1996 Board decision 
includes the following: 

VA outpatient records and examination from October 1972 to 
May 1997 that show that the veteran was treated for 
disabilities that are not the subject of the current appeal.  
Additionally an October 1972 VA outpatient record notes a 
referral for possible Reiter's syndrome.  An October 1972 
outpatient record notes that the veteran had a history of 
dysentery in Vietnam in February 1966.  The veteran had 
streptococcal infection in October 1966, periodontitis in 
August 1966, and streptococcal pharyngitis in September 1963.  
A March 1996 record includes a history of Reiter's syndrome.  
The assessment included Reiter's syndrome.  A May 1997 report 
from physical therapy shows treatment for periodic flare ups 
of Reiter's syndrome.  Records from 1981 to 1997 that show 
requests for appliances for symptoms including Reiter's 
syndrome.  In March 1997, it was noted that the veteran's 
Reiter's syndrome was currently stable and he was on 
medication. 

A duplicate VA hospital report from November 1972 to December 
1972.

A February 1973 decision from the California Department of 
Social Welfare that indicates that the veteran was 
permanently and totally disabled.  One of the reports that 
the decision was based upon was from Dr. Ronald M. Schwartz, 
from June 1969, that indicates a diagnoses of recalcitrant 
and atypical Reiter's syndrome. 

A VA ophthalmology report from December 1996 that shows that 
the veteran had problems including a history of Reiter's 
syndrome that was currently inactive from an ocular stand 
point.  

A May 1997 report from a VA physician that notes that the 
veteran had been treated since October 1995 for Reiter's 
syndrome.  The veteran had other medical problems as well.  
The veteran's Reiter's syndrome first had its onset in 1967 
and was diagnosed at the VA Medical Center and UCLA in 1972.  
In summary, the veteran had a 30 year history of Reiter's 
syndrome that continued to be active.  Reiter's syndrome, 
also known as reactive arthritis, was an inflammatory 
condition that involved not only joints but ligament and 
tendon insertions.  Reactive arthritis followed an infection 
with certain bacteria in genetically susceptible individuals.  
The two characteristic types of infections were dysentery and 
venereal infections.  Approximately 90 percent of Caucasian 
patients with Reiter's syndrome have the human HLA-B27 tissue 
antigen, as did the veteran.  His history of dysentery in 
1966 while in the service, noted in his medical record, was a 
likely candidate for the infection that was the precipitating 
cause of his Reiter's syndrome.  

In a May 1996 report, a VA physician noted that the veteran 
was treated since October 1995 for Reiter's syndrome.  He 
additionally had other medical problems that are not the 
subject of the current appeal.

A June 1997 report from a VA provider notes that the veteran 
was treated for disabilities that are not the subject of the 
current appeal.  The veteran additionally had a history of 
Reiter's syndrome.

An October 1996 report of total and permanent disability from 
a VA physician indicates that the veteran's present diagnoses 
included Reiter's syndrome.

A December 1996 report from a VA provider that notes that the 
veteran was treated with multiple medical problems that are 
not the subject of the current appeal.  Additionally, the 
veteran was treated for Reiter's syndrome.  

A Social Security Administration (SSA) decision that granted 
benefits to the veteran due to disabilities including 
Reiter's syndrome.

VA outpatient records from April 1996 to July 1997 that show 
treatment for disabilities that are not the subject of the 
current appeal.

Abstracts of journal articles discussing medical issues that 
are not the subject of the current appeal.  

VA outpatient records from May 1969 to February 1997 that 
show treatment for disabilities that are not the subject of 
the current appeal.

An article discussing a topic not related to the current 
appeal.

At an RO hearing the veteran testified regarding issues that 
are not the subject of the current appeal.  He additionally 
testified that his Reiter's syndrome should have been 
diagnosed in 1968; however, it was not because the doctor's 
did not know that the veteran had the tissue antigen HLA B27, 
which puts one at risk for Reiter's syndrome.  The veteran 
testified that he had dysentery, trouble sleeping, and rashes 
in service.  He had symptoms of Reiter's syndrome after 
service.  

Associated with the file was an abstract of an article 
discussing Reiter's disease.  It indicates that arthritis can 
follow dysentery and Reiter's disease is polyarthritis 
developing after urethritis or dysentery.

Associated with the file was a report from a VA physician 
indicating that the veteran received treatment for a 
disability that is not the subject of the current appeal.  

By hearing officer's decision in July 1997, the RO informed 
the veteran that new and material evidence had not been 
submitted to reopen his claim for service connection for 
Reiter's syndrome.  The current appeal to the Board arises 
from this decision.

In July 1997, the veteran filed a claim for entitlement to 
add his mother as a dependent parent.

Associated with the file was a statement of dependency of 
parent dated in October 1997 that indicates that the 
veteran's mother was born in December 1911.  Her property 
included $14,704.00 in bank accounts and $53.00 in cash on 
hand.  Her monthly income was $755.00 from social security 
benefits, $129.00 from pension, and $64.33 in interest, for a 
total of $948.33 a month.  The veteran's parent's monthly 
expenses totaled $1,136.00.  It was noted that the veteran 
supplied the extra money to meet his mother's expenses.  The 
veteran's father was deceased.  

By decision of December 1997, entitlement to dependency for 
the veteran's mother was denied.  The current appeal to the 
Board arises from this decision.

Associated with the file was a January 1998 VA examination 
report that discusses disabilities that are not the subject 
of the current appeal.

Associated with the file were June 1998 and November 1998 
reports from VA medical providers that discuss disabilities 
that are not the subject of the current appeal.

In an undated statement regarding the veteran's claim for 
service connection for Reiter's syndrome, the veteran's 
mother indicated that the veteran wrote her that he had lost 
weight and had a 103 degree fever while in Vietnam.  He was 
ill with residual dysentery, strep infection, and other 
medical problems upon returning from Vietnam.  Subsequently, 
in 1967, he had a swollen toe and had various problems 
related to Reiter's syndrome since then.  It was misdiagnosed 
in 1968 and was not correctly diagnosed until 1972. 

Associated with the file was a March 1981 statement from the 
veteran's sister that noted that the veteran wrote her while 
in Vietnam and described that he had dysentery and lost 
weight.  During his first year after leaving the service, he 
appeared very ill.  

Associated with the file was a March 1999 report from a VA 
physician that indicates that it was written to support the 
reliability of the historical details provided by the veteran 
regarding Reiter's syndrome.  The physician treated the 
veteran for PTSD and major depression.  The veteran's 
statements regarding his military service were honest and 
accurate.  He was consistent in reporting an episode of 
dysentery associated with high fever and intractable nausea 
and vomiting in February 1996.  

At the July 1999 travel board hearing, the veteran testified 
that while in service he had dysentery and had a temperature 
of 103 degrees.  He had vomiting.  He was treated for two 
weeks by medics on the field.  He had rashes, problems with 
his eyes, and back problems while in service.  The back 
problems were related to a bullet wound and a parachute jump.  
After service he had a streptococcal infection, and diarrhea.  
He was later told that this was residual dysentery.  He had 
swelling that began in his toe and moved up his lower 
extremities.  He currently had symptoms from Reiter's 
syndrome.  He was first diagnosed in 1969 during a physical 
for state assistance.  Reiter's syndrome was diagnosed after 
the veteran noted that he had dysentery in service.  
Additionally, the veteran testified that he took care of his 
mother.  He paid for everything for her.  The veteran's 
mother was not working.  She had Bell's palsy and was on 
medication for it.  The veteran did the cooking and cleaning.  
He stated that the $14,000 she had in the bank she was 
saving.  The veteran paid her expenses.  The veteran lived 
with his mother.  

Associated with the file was a June 1999 report from Harrison 
C. McCandless, M.D., that indicated that he treated the 
veteran's mother for hypertension, mild depression, and 
Bell's palsy.  She had functional limitations.  However, her 
son took care of her.  He made sure her basic needs were met, 
including shopping, food preparation, household cleaning, 
property maintenance, transportation, assistance with medical 
care, personal hygiene, and companionship.  He provided 
personal and financial contributions.  The veteran's mother 
did not possess sufficient income or net worth to provide 
reasonable maintenance for herself.  

Associated with the file was an abstract of an article 
discussing Reiter's disease.  It notes that patients who were 
HLA-B27 positive had a more severe acute disease.

Associated with the file was a December 1995 SSA statement 
regarding supplemental security income payments of the 
veteran.

Associated with the file was an article not about the issues 
currently on appeal.  

Associated with the file was information regarding Reiter's 
syndrome from what appears to be a medical textbook.

Associated with the file was a photocopy of dictionary entry 
of Reiter's syndrome.

Associated with the file were VA reports and outpatient 
records from July 1996 to June 1999 that discuss disabilities 
that are not the subject of the current appeal. 

Associated with the file was a May 1999 report from a VA 
physician who treated the veteran, that discussed the 
veteran's role as his mother's caretaker.  His mother had 
significant functional limitations.  The veteran had lived 
with her for the past 10 years to forestall her entry into a 
nursing facility.  The veteran invested his time, finances, 
and emotional resources into assisting his mother.  If her 
illnesses were confirmed, then a state of factual dependency 
existed.  

Associated with the file was a report from the same VA 
physician from the May 1997 report, who indicated that the 
veteran was treated for Reiter's syndrome.  The disease 
generally followed infections of the genitourinary or 
gastrointestinal tract.  Infections of other sites, 
particularly with streptococcal bacteria, have also been 
associated with reactive arthritis.  The veteran had a 
history of dysentery while in the service during his tour of 
duty in Vietnam.  A note from a clinic visit in October 1972 
for treatment of Reiter's syndrome describes a history of 
dysentery in Vietnam and a history of streptococcal infection 
in 1966.  A letter from the veteran's sister dated in March 
1981, noted that the veteran described a bout of dysentery in 
service with weight loss.  The veteran had also a rash during 
service, characteristic of Reiter's syndrome.  Given the 
veteran's history, clinical findings, and clinical course of 
his musculoskeletal disease, it was more likely than not that 
his report of dysentery was the precipitating factor in 
initiating his illness.   

Associated with the file were records duplicative of those 
previously associated with the file.


II.  Analysis

A.  New and material

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  
 
Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the merits of the 
claim must be evaluated after ensuring the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, No. 
97-2180 (U. S. Vet. App. Feb. 17, 1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Although the RO 
in this case cited the overruled portion of the Colvin test 
in the July 1997 hearing officer's decision, it did not rely 
on this test in determining that new and material evidence 
had not been submitted to reopen the appellant's claim.  
Accordingly, the citing of this test is considered harmless 
error.

The additional evidence submitted since the April 1996 rating 
decision includes an opinion by a VA physician from June 1999 
that indicates that it was more likely than not that the 
veteran's report of dysentery was the precipitating factor in 
initiating his current Reiter's syndrome.  This is evidence 
which is neither cumulative nor redundant and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156.  This 
statement therefore constitutes new and material evidence and 
the veteran's claim is reopened. 

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Establishing a well grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).  

Section 1154(b) of Title 38 U.S.C.A. provides a benefit for a 
combat veteran in that it relaxes the evidentiary requirement 
regarding service incurrence, or aggravation, of a disease or 
injury in service.  Once the claim is at the merits 
adjudication stage, the combat-veteran will be found to have 
established sufficient evidence of service incurrence or 
aggravation by his or her own testimony unless there is clear 
and convincing evidence that the disease or injury was not 
incurred or aggravated in service.  The Court of Appeals for 
Veterans Claims has held that the "clear and convincing 
evidence to the contrary" provision of section 1154(b) 
applied only to the service incurrence element of a claim, 
and that it is inapplicable to the current disability and 
nexus elements.  Kessel v. West, No. 98-772 (U.S. Vet. App. 
Sep. 20, 1999).

In this case, the opinion of the VA physician from June 1999 
constitutes plausible competent medical evidence to support 
the veteran's claim that Reiter's syndrome is related to the 
veteran's service.  Accordingly, the Board finds that the 
veteran's claim is well grounded.

Prior to reaching the third prong of inquiry, the Board notes 
that the reopening of the veteran's claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pursuant to Bernard, the 
Board must consider whether addressing the veteran's claim on 
a de novo basis would cause prejudice to the veteran if it 
was not so considered by the RO.  In light of the decision in 
this case, any potential prejudice to the veteran 
precipitated by the reopening of this claim will be rendered 
moot.

A VA physician opined in June 1999 that it was more likely 
than not that the veteran's report of dysentery in service 
while in Vietnam in February 1966 was the precipitating 
factor in initiating his Reiter's syndrome.  This was based 
on a review of at least some of the evidence in the file.  
The same physician in May 1997 indicated that the veteran's 
history of dysentery in the service in 1966 was a likely 
candidate for the infection that was the precipitating cause 
of his Reiter's syndrome.  The veteran's service medical 
records do not show that he had dysentery; however, there is 
no clear and convincing evidence of record to the contrary 
which would serve to contradict the veteran's statement that 
he had dysentery while in service.  The totality of the 
evidence indicates that it is at least as likely as not that 
the veteran's Reiter's syndrome was related to dysentery in 
service.  

B.  Entitlement to dependency

The veteran is seeking entitlement to dependency for his 
mother. 

The regulations governing determinations of dependency for 
parents for compensation purposes are found at 38 C.F.R. §§ 
3.250 (income requirements) and 3.263 (net worth 
requirements).  Although these regulations are specifically 
made applicable to certain programs other than disability 
compensation benefits by 38 C.F.R. § 3.270, section 3.250 is 
also specifically applicable on its face to the compensation 
benefits program, and section 3.263 is, in effect, 
incorporated by reference into section 3.250.  Accordingly, 
the Board has used these regulatory provisions to determine 
the current appeal

§ 3.250 Dependency of parents; 
compensation.  

(a) Income -- (1) Conclusive dependency.  
Dependency of a parent (other than one 
who is residing in a foreign country) 
will be held to exist where the monthly 
income does not exceed: 

(i) $ 400 for a mother or father not 
living together; 

(ii) $ 660 for a mother and father, or 
remarried parent and spouse, living 
together: 

(iii) $ 185 for each additional "member 
of the family" as defined in paragraph 
(b)(2).  

(2) Excess income.  Where the income 
exceeds the monthly amounts stated in 
paragraph (a)(1) of this section 
dependency will be determined on the 
facts in the individual case under the 
principles outlined in paragraph (b) of 
this section.  In such cases, dependency 
will not be held to exist if it is 
reasonable that some part of the corpus 
of the claimant's estate be consumed for 
his or her maintenance.  

(3) Foreign residents.  There is no 
conclusive presumption of dependency.  
Dependency will be determined on the 
facts in the individual case under the 
principles outlined in this section.  

(b) Basic rule.  Dependency will be held 
to exist if the father or mother of the 
veteran does not have an income 
sufficient to provide reasonable 
maintenance for such father or mother and 
members of his or her family under legal 
age and for dependent adult members of 
the family if the dependency of such 
adult member results from mental or 
physical incapacity.  

(1) "Reasonable Maintenance" includes not 
only housing, food, clothing, and medical 
care sufficient to sustain life, but such 
items beyond the bare necessities as well 
as other requirements reasonably 
necessary to provide those conveniences 
and comforts of living suitable to and 
consistent with the parents' reasonable 
mode of life.  

(2) "Member of the family" means a person 
(other than spouse) including a relative 
in the ascending as well as descending 
class, whom the father or mother is under 
moral or legal obligation to support.  In 
determining whether other members of the 
family under legal age are factors in 
necessary expenses of the mother or 
father, consideration will be given to 
any income from business or property 
(including trusts) actually available, 
directly or indirectly, to the mother or 
father for the support of the minor but 
not to the corpus of the estate or the 
income of the minor which is not so 
available.  

(c) Inception of dependency.  The fact 
that the veteran has made habitual 
contributions to the father or mother, or 
both, is not conclusive evidence that 
dependency existed but will be considered 
in connection with all other evidence.  
In death claims, it is not material 
whether dependency arose prior or 
subsequent to the veteran's death.  

(d) Remarriage.  Dependency will not be 
denied solely because of remarriage.  
Compensation may be continued if the 
parent submits evidence to show that 
dependency exists, considering the 
combined income and expenses of the 
parent and spouse.  

38 C.F.R. § 3.250 (1999).

The veteran contends that his mother's income is insufficient 
to meet her daily need.  In a June 1999 report, Dr. 
McCandless indicated that he treated the veteran's mother for 
hypertension, mild depression, and Bell's palsy.  She had 
functional limitations.  However, her son provided shopping, 
food preparation, household cleaning, property maintenance, 
transportation, assistance with medical care, personal 
hygiene, and companionship.  He provided personal and 
financial contributions.  The veteran's mother did not 
possess sufficient income or net worth to provide reasonable 
maintenance for herself.  Further, a VA physician who treated 
the veteran, in a May 1999 report, noted that the veteran's 
mother had significant functional limitations.  The veteran 
had lived with her for the past 10 years to forestall her 
entry into a nursing facility.  The veteran invested his 
time, finances, and emotional resources into assisting his 
mother.  If her illnesses were confirmed, then a state of 
factual dependency existed.

In this case, the veteran's mother income exceeds the 
conclusive dependency criteria under 38 C.F.R. § 3.250(a), as 
her monthly income exceeds $400.  Her monthly income was 
$948.33.  

Therefore, as the veteran's mother's income exceeds the 
monthly amounts stated in 38 C.F.R. § 3.250(a)(1), dependency 
will be determined on the individual facts in her case.  
Dependency will be held to exist if the veteran's mother's 
income is insufficient to provide reasonable maintenance.  
The veteran's mother's monthly expenses are $1,136.00, which 
exceeds her monthly income.  However, she has $14, 757.00 in 
bank accounts and cash in hand, in addition to her monthly 
income.  It is reasonable to expect that some part of her 
estate would be consumed for her maintenance.  38 C.F.R. § 
3.250(a)(2).  Therefore, dependency for the veteran's mother 
is not established.  


ORDER

Entitlement to service connection for Reiter's syndrome is 
granted.


Entitlement to dependency for the veteran's mother is not 
established. 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

